Case 19-02137-JKS   Doc 12   Filed 01/21/20 Entered 01/24/20 11:36:19   Desc Main
                             Document     Page 1 of 4
Case 19-02137-JKS   Doc 12   Filed 01/21/20 Entered 01/24/20 11:36:19   Desc Main
                             Document     Page 2 of 4
Case 19-02137-JKS   Doc 12   Filed 01/21/20 Entered 01/24/20 11:36:19   Desc Main
                             Document     Page 3 of 4
Case 19-02137-JKS   Doc 12   Filed 01/21/20 Entered 01/24/20 11:36:19   Desc Main
                             Document     Page 4 of 4
